RESOLUCIÓN
La Rama Judicial se encuentra en el proceso de computa-dorizar las Secretarías del Tribunal Supremo y del Tribunal de Primera Instancia. Uno de los elementos esenciales de este proceso es que toda notificación a los abogados de las partes involucradas en los pleitos se hará conforme un catá-logo incluido en el sistema, en el que consta el nombre y la dirección postal de cada abogado admitido al ejercicio de la profesión en Puerto Rico. La información que se va a incor-porar en este catálogo proviene del libro de registro de abo-gados del Tribunal Supremo.
El inciso (j) de la Regla 8 del Reglamento de este Tribunal dispone:
(j) El Secretario llevará un libro registro de abogados en el que inscribirá por orden cronológico los nombres de todos los abogados que estén autorizados para postular ante este Tribunal, las fechas en que fueren admitidos al ejercicio de su pro-fesión y su dirección postal. Llevará además un libro de registro de notarios en el que se inscribirá el nombre de los abogados autorizados para ejercer el notariado, su residencia y localización de la oficina notarial, y en el cual los notarios registrarán su firma, signo, sello y rúbrica. Todo abogado no-tificará al Secretario todo cambio en su dirección postal. 4 L.P.R.A. Ap. I-A.
En virtud de lo antes expuesto, se apercibe a todos los abogados admitidos a la práctica en Puerto Rico que no ha-yan notificado al Secretario del Tribunal Supremo su direc-ción postal actual que deben hacerlo dentro de los próximos treinta (30) días. Se les advierte, además, que deben notificar inmediatamente cualquier cambio posterior a la misma. El incumplimiento de esta resolución por un abogado dará lu-*731gar a la imposición de sanciones en su contra. Véase In re Torres Ortiz, 93 D.P.R. 559 (1966).
Publíquese y remítase copia al Colegio de Abogados y al Director Administrativo de los Tribunales para su difusión a través de los centros judiciales.
Lo acordó el Tribunal y certifica el señor Secretario General.
(.Fdo.) Bruno Cortés Trigo

Secretario General